Citation Nr: 0601073	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-35 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
October 1969 and from March 1984 to March 1990.  The second 
DD-214 also notes an additional three years of prior active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for hypertension 
as secondary to service-connected diabetes mellitus, type II.  
The case file subsequently was transferred back to the RO in 
Oakland, California.  In April 2003, the veteran testified at 
a hearing at the RO.

The veteran was scheduled for a Board video conference 
hearing in September 2005, but canceled the hearing.


FINDINGS OF FACT

1.  Hypertension was not diagnosed during active service, 
within one year of separation from service, or for many years 
after separation.

2.  The competent and most probative medical evidence of 
record shows that the veteran's post-service hypertension is 
not due to service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may its incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
October 2002 rating decision, November 2003 statement of the 
case (SOC), and August 2004 and October 2004 supplemental 
statements of the case (SSOC's) that discussed the pertinent 
evidence, and the laws and regulations related to a service 
connection claim for hypertension as secondary to diabetes 
mellitus, type II.  These documents essentially notified the 
veteran of the evidence needed to prevail on his claim.

In addition, in a June 2003 letter, the RO notified the 
veteran of the type of evidence he needed to submit and what 
evidence VA would try to obtain.  The RO also offered to 
assist the veteran in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board notes that the 
June 2003 letter only addressed the evidence necessary to 
substantiate a service connection claim for hypertension, and 
did not include notice of the evidence necessary to 
substantiate a secondary service connection claim.  However, 
the November 2003 SOC subsequently provided the veteran with 
the evidence necessary to substantiate a secondary service 
connection claim, including the regulation pertaining to 
secondary service connection claims, and a detailed analysis 
why service connection for hypertension as secondary to 
diabetes mellitus was not warranted under the regulation, 
based on the evidence provided.  Thus, the Board finds that 
the veteran received sufficient VCAA notice in this case.

The Board also notes the June 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, as previously indicated, there is no 
defect with the VCAA notice given to the veteran in this 
case.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in June 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In an October 2002 rating decision, the RO denied 
the veteran's service connection claim for hypertension as 
secondary to diabetes mellitus, type II.  In June 2003, the 
RO clarified what information and evidence must be submitted 
by the veteran, and what information and evidence would be 
obtained by VA; and in the November 2003 SOC, provided notice 
to the veteran regarding the information and evidence needed 
to substantiate his claim on appeal.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in 2003 was not given prior to the 
first AOJ adjudication of the claim, the subsequent VA letter 
and SOC corrected any procedural errors.  The notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated from 2002 to 2004, and 
private medical records dated from 2000 to 2002.  The Board 
finds that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in August 2002 and 
July 2004, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his secondary 
service connection claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of secondary service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for hypertension, as 
secondary to service-connected diabetes mellitus.  He stated 
in his March 2003 notice of disagreement that he had no 
history of hypertension prior to his diagnosis of diabetes 
mellitus.  He also submitted an excerpt written by a diabetes 
specialist, and a VA training letter on diabetes and its 
complications, which show that hypertension can be a 
complication of diabetes.  He thus contends that he is 
entitled to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including hypertension, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

Initially, the record shows that the RO granted service 
connection for diabetes mellitus, type II by rating decision 
in June 2002.

The record also shows evidence of a current hypertension 
diagnosis.  A November 2000 private medical record shows a 
diagnosis of labile hypertension.  Additional diagnoses of 
hypertension were continued in private medical records dated 
from February 2001 to February 2002, and VA medical records 
dated from 2002 to 2004.

As the record shows service-connected diabetes mellitus, type 
II and a diagnosis of hypertension, the determinative issue 
is whether there is a relationship between the two.  Even 
though the veteran is not claiming that his hypertension is 
related to service, the Board notes that service connection 
for hypertension would not be warranted.  First, service 
connection on a presumptive basis does not apply, as the 
first diagnosis of hypertension was not until 2000, which is 
many years after service.  See 38 C.F.R. §§ 3.307, 3.309.  
Secondarily, service connection on a direct incurrence basis 
would not be warranted, as there are no findings of 
hypertension in service.  An April 1986 service medical 
record shows a provisional diagnosis of ocular hypertension 
versus glaucoma; however, the final diagnosis was glaucoma 
suspect.  Moreover, the veteran reported on an August 1988 
in-service weight management report that he did not have high 
blood pressure or heart disease.  There also is no other 
evidence relating the veteran's hypertension to service.  
Therefore, as noted, the outstanding issue is whether the 
evidence shows the veteran's hypertension is related to his 
service-connected diabetes mellitus. 

An April 2002 VA medical record signed by a Family Nurse 
Practitioner shows a diagnosis of diabetes mellitus, type II 
with complications, including hypertension.

An August 2002 VA examination report shows the claims file 
was reviewed.  The veteran stated that his hypertension was 
diagnosed one and a half years ago and that he had no history 
of stroke, myocardial infarction, or renal disease related to 
his hypertension.  He noted that he had smoked one pack a day 
for 40 years, but quit in October 2001.  He also indicated 
that he quit drinking 10 years ago and denied any chronic 
problems with alcohol.  The diagnosis was hypertension with 
evidence of left ventricular hypertrophy, but normal systolic 
ejection fraction of 60 percent, and normal stress testing; 
additionally, there was no evidence of arteriosclerotic 
coronary artery disease.  The examiner found that based on a 
claims file review, the veteran's history, and present 
clinical examination, hypertension was not caused by the 
diabetes, but instead was an independent illness.  The 
examiner indicated, however, that it was a comorbid condition 
for the progression for atherosclerosis in the future.

A July 2004 VA examination report shows the veteran indicated 
that he was first diagnosed with high blood pressure in July 
2000 and that before then, his blood pressure was always 
normal in the 120/80 range.  The veteran stated that he was 
not aware of any cardiac disease, noting an episode of 
atypical chest pain, which was not thought to be related to 
coronary disease.  He also indicated that he had an exercise 
treadmill test in March 2004, and went the full distance 
without any complications.  The examiner noted a review of 
the claims file, including an electronic VA file, and listed 
an exercise treadmill test in March 2004, which showed the 
veteran's ability to perform 12.9 METs.  The examiner also 
noted that the veteran had normal function capacity and no 
evidence of coronary artery disease, and had a similar 
negative exercise treadmill test in 2002.  The examiner's 
assessment included diabetes mellitus, type II and 
hypertension, not likely related to coronary artery disease.  
The examiner stated that, with regard to the specific 
question, is it likely that diabetes caused the veteran's 
hypertension, the answer was no.  He noted that the veteran's 
hypertension and diabetes were diagnosed at approximately the 
same time.  He also found that the veteran did not likely 
have significant artery disease, noting that the veteran went 
to 12.9 METs with normal functional capacity and had no EKG 
evidence of ischemia.  The examiner further found that the 
veteran's intermittent atypical chest pain was not likely 
related to coronary artery disease per se, or to diabetes.

Upon review, the Board finds that the preponderance of the 
evidence is against the claim.  Although the April 2002 nurse 
practitioner noted that hypertension was a complication of 
diabetes, this was contradicted by the two subsequent medical 
opinions.  Both physicians specifically found that the 
veteran's hypertension was not related to his diabetes, and 
also indicated a review of the claims file.  The Board finds 
that the August 2002 and July 2004 VA examination reports are 
of greater probative value than the nurse practitioner's 
opinion, in light of the physicians having reviewed the 
evidence, discussed the evidence and examined the veteran.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion 
of a physician that is based on a review of the entire record 
is of greater probative value than an opinion based solely on 
the veteran's reported history).  

The Board notes that the veteran submitted an excerpt written 
by a diabetes specialist, and a VA training letter on 
diabetes and its complications, which show that hypertension 
can be a complication of diabetes.  However, these written 
excerpts fail to substantiate the veteran's claim, because 
they are general statements and do not specifically link the 
veteran's hypertension to his service-connected diabetes 
mellitus, type II.  See Wallin v. West, 11 Vet. App. 509 514 
(1998); Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this 
regard, the evidence, in and of itself, does not show that 
the veteran developed hypertension as a result of the 
service-connected diabetes mellitus, type II.  

Although the veteran argues that his current hypertension is 
secondarily related to his service-connected diabetes 
mellitus, type II, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
and most probative medical evidence of record, which shows 
that the veteran's hypertension is not causally related to 
the service-connected diabetes mellitus.  Competent medical 
experts make this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Thus, the claim of service connection for hypertension, as 
secondary to service-connected diabetes mellitus, type II is 
denied.  38 C.F.R. § 3.310(a); see also 38 C.F.R. §§ 3.303, 
3.307, 3.309.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine.  However, as 
the evidence is not equally balanced, in this regard, it does 
not apply.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


